ACCEPTED
                                                                            04-15-00350-CV
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                        7/6/2015 6:35:06 PM
                                                                             KEITH HOTTLE
                                                                                     CLERK

                     No. 04-15-00350-CV

                                                            FILED IN
                 IN THE COURT OF APPEALS FOR THE     4th COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICT      SAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS            7/6/2015 6:35:06 PM
                           ______________              KEITH E. HOTTLE
                                                             Clerk
                         JACK RETTIG,
                          APPELLANT,

                                V.


RONALD E. BRUNO; CHRISTOPHER GARCIA; SERGIO LOPEZ; PATRICK G.
                 MENDOZA; TROY J. WILLIAMS,
                        APPELLEES.
                           ______________




        APPELLEE PATRICK G. MENDOZA’S RESPONSE TO
                 MOTION TO ABATE APPEAL


                     Lance H. “Luke” Beshara
                  Texas State Bar No. 24045492
                    lbeshara@pulmanlaw.com
                        Leslie Sara Hyman
                  Texas State Bar No. 00798274
                     lhyman@pulmanlaw.com
                        Brandon L. Grubbs
                  Texas State Bar No. 24072130
                     bgrubbs@pulmanlaw.com
                       PULMAN, CAPPUCCIO,
                  PULLEN, BENSON & JONES, LLP
                2161 N.W. Military Hwy., Suite 400
                    San Antonio, Texas 78213
                    (210) 222-9494 Telephone
                     (210) 892-1610 Facsimile

           ATTORNEYS FOR APPELLEE PATRICK G. MENDOZA
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

       Now comes Appellee Patrick G. Mendoza (“Mendoza”) and files this Motion to

Response to Motion to Abate Appeal, and in support thereof would respectfully show the

Court as follows:

       Pursuant to Tex. R. App. P. 9.7, Mendoza adopts by reference Appellee Christopher

Garcia’s Response to Motion to Abate Appeal as though set forth fully herein. Mendoza

opposes abatement of this appeal.

                                          PRAYER

       WHEREFORE, Mendoza prays that this motion be denied, and Mendoza be awarded

all such other and further relief, both general and special, at law or in equity, to which he

may be entitled.

                                                    Respectfully submitted,

                                                PULMAN, CAPPUCCIO,
                                                PULLEN, BENSON & JONES, LLP
                                                300 Burnett Street, Suite 150
                                                Fort Worth, Texas 76102
                                                (817) 289-9494 Telephone
                                                (817) 870-9852 Facsimile
                                              By:_/s/ Lance H. “Luke” Beshara____
                                                Lance H. “Luke” Beshara
                                                Texas State Bar No. 24045492
                                                lbeshara@pulmanlaw.com
                                                Leslie Sara Hyman
                                                Texas State Bar No. 00798274
                                                lhyman@pulmanlaw.com
                                                Brandon L. Grubbs
                                                Texas State Bar No. 24072130
                                                bgrubbs@pulmanlaw.com
                                              ATTORNEYS FOR APPELLEES


                                            ̶ 2 ̶
                             CERTIFICATE OF SERVICE

      I certify that on the 6th day of July, 2015, the foregoing document was e-filed

with the Clerk of the Fourth Court of Appeals and was served by mail or by email or

e-service as indicated below, upon the following:

      Via E-File Service:
      Audrey Mullert Vicknair
      LAW OFFICE OF AUDREY MULLERT VICKNAIR
      802 N. Carancahua, Suite 1350
      Corpus Christi, Texas 78401-0022

      Via E-File Service:
      C.M. “Skip” Henkel III
      FRITZ, BYRNE, HEAD & FITZPATRICK, PLLC
      500 N. Shoreline, Suite 901
      Corpus Christi, Texas 78401

      Via E-File Service:
      Jana K. Terry
      BECKSTEAD TERRY, PLLC
      9442 N. Capital of Texas Highway
      Arboretum Plaza One, Suite 500
      Austin, Texas 78759

      Via E-File Service:
      Carlos Evaristo Flores
      PERSON, WHITWORTH, BORCHERS & MORALES, LLP
      602 E. Calton Road, 2nd Floor
      P.O. Drawer 6668
      Laredo, Texas 78042-6668

      Via USPS Mail:
      Ronald E. Bruno
      2838 Woodside Street
      Dallas, Texas 75204




                                        ̶ 3 ̶
Via USPS Mail:
Troy J. Williams
6150 Deer Run Circle
Sandia, Texas 78383


                         /s/ Lance H. “Luke” Beshara
                         Lance H. “Luke” Beshara




                       ̶ 4 ̶